Citation Nr: 0513278	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to March 
1979, with prior unverified service in the National Guard.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the Reno, 
Nevada Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO). 

The Board notes that the veteran was scheduled for a hearing 
before the Board in Las Vegas, Nevada in March 2004; however, 
he requested that the hearing be postponed due to his 
illness.  The Board notes that the veteran was rescheduled 
for a travel Board hearing in April 2005; however, he failed 
to report to the hearing.  


FINDINGS OF FACT

1.  Reopening of a claim for service connection for 
degenerative disc disease of the lumbosacral spine was denied 
in an unappealed rating decision of February 2000.

2.  The evidence received since the February 2000 rating 
decision is cumulative or redundant of the evidence 
previously of record, or is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim seeking service connection for degenerative disc 
disease of the lumbosacral spine.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the new and material issue on appeal, except as noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received in May 2000. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claim to reopen, which was received before that date.  

With regard to the claim to reopen decided herein, the record 
reflects that through a letter dated in August 2001, prior to 
the adjudication of the claim to reopen, and through other 
correspondence, including the statement of the case, 
supplemental statement of the case, and a letter dated in 
January 2004, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire the 
RO to obtain such evidence on his behalf.  Although the RO 
did not specifically request the veteran to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or to provide the information and 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

With respect to the duty to assist, the Board notes that the 
veteran's service medical records are of record and his VA 
outpatient records and Social Security Administration (SSA) 
records have been obtained.  Neither he nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Accordingly, 
the Board is satisfied that the RO has complied with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim to reopen. 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West  , 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

By unappealed rating decisions in February 1997 and November 
1997, service connection for degenerative disc disease of the 
lumbosacral spine was denied.  The RO noted that although 
there was a record of treatment for back pain in service, the 
discharge examination revealed no residual back disability.  
The RO also noted that the medical evidence of record did not 
demonstrate a link between the veteran's in-service 
complaints of back pain and any current back disability.  

By unappealed rating decision dated in February 2000, the RO 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for degenerative disc disease of the lumbosacral 
spine.  

The evidence of record at the time of the February 2000 
rating decision included: service medical records dated from 
1977 to 1979 that note the veteran's complaints of back pain 
in August and September 1978; a January 1979 discharge 
examination report that is negative for evidence of low back 
disability; statements from the veteran wherein he indicated 
that he has had problems with his low back since sustaining 
an injury during service; and VA outpatient treatment records 
dated from 1996 to 1997, which note the veteran's complaints 
of low back pain with radiation to the left lower extremity 
and X-ray findings of degenerative disc disease of the 
lumbosacral spine.

The current claim to reopen was received in May 2000.

The evidence received since the May 2000 rating decision 
includes VA outpatient treatment records dated from 1996 to 
2003, private treatment records dated in 1998 and 2001, and 
medical evidence relied upon by SSA in its determination in 
favor of the veteran.  Some of these medical records are 
duplicative of evidence previously received and considered by 
the RO; therefore, this evidence is not new.  Some of the 
medical records refers to other disabilities not herein at 
issue, and include no reference to complaints or findings of 
low back disability; therefore, this evidence is not material 
to the claim at hand.  Additional records note the veteran's 
ongoing treatment for degenerative disc disease of the lumbar 
spine following service, but do not suggest that the low back 
disability initially shown more than 16 years following the 
veteran's discharge from service is related to the complaints 
of back pain noted in service.  (Parenthetically, the Board 
notes that in an August 1998 opinion, the veteran's private 
physician opined that the "exact etiology and onset [of the 
veteran's degenerative disc disease] is not known.")  
Therefore, this medical evidence added to the record is not 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim. 

The veteran's statements, to include statements received by 
the RO in May 2000 and June 2001, have also been added to the 
record.  The veteran's statements to the effect that his 
current low back disability is related to the complaints of 
back pain in service, no matter how sincere, are not material 
evidence since lay persons, such as the veteran, are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Therefore, the Board must conclude that none of the evidence 
added to the record is new and material.  Accordingly, 
reopening of the claim for service connection for 
degenerative disc disease of the lumbosacral spine is not in 
order.  


ORDER

As new and material evidence has not been submitted, 
reopening of the claim for entitlement to service connection 
for degenerative disc disease of the lumbosacral spine is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


